888 So. 2d 755 (2004)
Charles WILLIAMS, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D04-2654.
District Court of Appeal of Florida, Third District.
December 15, 2004.
Charles Williams, in proper person.
Charles J. Crist, Jr., Attorney General, and Jill K. Traina, Assistant Attorney General, for appellee.
Before LEVY, GODERICH, and GREEN, JJ.
PER CURIAM.
We affirm the lower court's denial of appellant's motion to correct illegal sentence pursuant to Blakely v. Washington, ___ U.S. ___, 124 S. Ct. 2531, 159 L. Ed. 2d 403 (2004). As we recently held in Burgal v. State, No. 3D03-3016, 888 So. 2d 702, 2004 WL 2601148 (Fla. 3d DCA Nov.17, 2004), Blakely does not apply retroactively to cases on collateral review.
Affirmed.